Citation Nr: 1200081	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for congestive heart failure.

5.  Entitlement to service connection for a lung disability to include lung cancer.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 

8.  Entitlement to service connection for bilateral lymphedema of the lower extremities.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for bilateral hand dermatitis.

12.  Entitlement to an increased disability rating for a service-connected lumbar spine disability, currently rated as 40 percent disabling.

13.  Entitlement to an effective date earlier than May 1, 2008, for the award of a 40 percent disability rating for a service-connected lumbar spine disability.

14.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

15.  Entitlement to an initial evaluation in excess of 30 percent disabling for depressive disorder.

16.  Entitlement to a total and permanent disability rating based upon individual unemployability (TDIU).

17.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 

18.  Entitlement to an effective date prior to September 29, 2009, for the grant of service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army National Guard, and his service predominantly consisted of monthly periods of inactive duty training (INACDUTRA), dating from 1983 to 1988.  The Veteran also had active duty training (ACDUTRA) from April 1, 1984 to July 6, 1984.   

This matter is before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in December 2007 at the Indianapolis RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a video conference hearing in connection with the current claims as well.  The video conference hearing was subsequently scheduled and held in August 2011.  The appellant and the appellant's spouse testified at that time and the hearing transcript is of record.

The issue of entitlement to an effective date prior to September 29, 2009, for the grant of service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Any current obesity disability is not etiologically related to the Veteran's active service nor was it caused or chronically worsened by any exposure to toxic fumes or chemicals in service.

2.  Diabetes mellitus was not manifested in active service; any current diabetes disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by any exposure to toxic fumes or chemicals in service.

3.  Hypertension was not manifested in active service; any current hypertension disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected disabilities or by any exposure to toxic fumes or chemicals in service.

4.  Congestive heart failure was not manifested in active service; any current congestive heart failure disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected disabilities or by any exposure to toxic fumes or chemicals in service.

5.  In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of entitlement to service connection for a lung disability to include lung cancer is requested.

6.  The Veteran is not currently diagnosed with any eye disability other than refractive error.

7.  Bilateral peripheral neuropathy of the lower extremities was not manifested in active service; any current bilateral peripheral neuropathy of the lower extremities disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected disabilities.

8.  Bilateral lymphedema of the lower extremities was not manifested in active service; any current bilateral lymphedema of the lower extremities is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected disabilities or by any exposure to toxic fumes or chemicals in service.

9.  Erectile dysfunction was not manifested in active service; any current erectile dysfunction is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected disabilities.

10.  Sleep apnea was not manifested in active service; any current sleep apnea disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected disabilities.

11.  Bilateral hand dermatitis is etiologically related to the Veteran's active service.

12.  During the entire period on appeal the Veteran's lumbar spine disability did not manifest any ankylosis or any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

13.  The results of VA audiometric tests conducted in November 2006 show that the Veteran had level III hearing in his right ear and level II hearing in his left ear.

14.  The results of VA audiometric tests conducted in August 2007 show that the Veteran had level III hearing in his right ear and level II hearing in his left ear.

15.  The results of VA audiometric tests conducted in July 2008 show that the Veteran had level II hearing in his right ear and level II hearing in his left ear.

16.  The results of VA audiometric tests conducted in December 2010 were not reported due to inconsistencies in the testing.

17.  The Veteran's depressive disorder manifested problematic irritability and frustration, dysphoric mood, mild problems with concentration and mental fluency, sleep impairment, two to four panic attacks monthly, and blunted affect, and Global Assessment of Functioning (GAF) scores of between 51 and 60 reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) during the entire period on appeal.

18.  The Veteran's service-connected disabilities include the following: lumbosacral strain with mild bulging disc, rated as 40 percent disabling; depressive disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensably disabling; and bilateral hand dermatitis, as yet unrated.  The combined disability evaluation for these service-connected disabilities is 70 percent with the exclusion of bilateral hand dermatitis.  

19.  The evidence shows that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment. 

20.  The Veteran's service-connected disabilities do not involve the loss or permanent loss of use of one or both feet such that functioning of the foot is so limited that the Veteran would be equally well-served by an amputation below the knee with use of a suitable prosthetic appliance; the loss or permanent loss of use of one or both hands; permanent impairment of vision in both eyes with central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or knees.



CONCLUSIONS OF LAW

1.  Obesity was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by any exposure to toxic fumes or chemicals in service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Diabetes mellitus was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability or any exposure to toxic fumes or chemicals in service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Hypertension was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability or any exposure to toxic fumes or chemicals in service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Congestive heart failure was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability or any exposure to toxic fumes or chemicals in service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  The criteria for withdrawal by the appellant of the Substantive Appeal in regard to the issue of entitlement to service connection for a lung disability to include lung cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

6.  Refractive error is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c) (2011); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

7.  Bilateral peripheral neuropathy of the lower extremities was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

8.  Bilateral lymphedema of the lower extremities was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability or any exposure to toxic fumes or chemicals in service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

9.  Erectile dysfunction was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

10.  Sleep apnea was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

11.  Bilateral hand dermatitis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

12.  The criteria for an evaluation in excess of 40 percent disabling for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

13.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).

14.  The criteria for an evaluation of 50 percent disabling, and no higher, for depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1 - 4.14, 4.16(c), 4.125 - 4.132, Diagnostic Code 9434 (2011). 

15.  An effective date earlier than May 1, 2008, for the award of an evaluation of 40 percent disabling for a lumbar spine disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5237 (2011).

16.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).

17.  The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, in regard to the claims of entitlement to service connection and the claim of entitlement to an evaluation in excess of 40 percent disabling for a lumbar spine disability the VCAA duty to notify was satisfied by way of letters sent to the appellant in September 2006, May 2007, June 2007, July 2007, January 2008, May 2008, July 2008, March 2009, and October 2009 that fully addressed all notice elements and were sent prior to the initial AOJ decisions in these matters.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In this case, although the notice provided regarding some of the Veteran's claims of entitlement to service connection did not address the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.  

Here, in regard to the claims for a higher evaluation for bilateral hearing loss and depressive disorder, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and Social Security Administration records.  The Veteran submitted private treatment records from Drs. K.E.W., A.K., C.P., W.B., M.S., D.D., L.L.M., and J.B.; St. John's Health System; Riverview Hospital; Indianapolis Neurosurgical; Chesterfield Health Center of St. John's; Community Hospital Anderson; Community Health Network; Anderson Family Practice; Lapel Medical Arts and Lapel Family Medicine; Medical Consultants; and Ball Memorial Hospital, and was provided an opportunity to set forth his contentions during the hearing before the undersigned.  The appellant was afforded a VA medical examinations in July 2007, August 2007, November 2009, November 2010, and December 2010.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.   

Here, during the hearing, although the Acting Veterans Law Judge did not explicitly note the bases of the prior determination or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's claimed service-connected disabilities were related to service and/or currently service-connected disabilities, that his lumbar spine, depressive disorder, and hearing loss disabilities had become more severe, that the Veteran had loss of use of the lower extremities, and that the Veteran was unemployable due to his service connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

Initially, the Board notes that it has reviewed in detail the nine volumes of lay and medical evidence, the Board will focus on the evidence that addresses whether the claimed conditions are related to service and/or service-connected disabilities.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In addition, the Board notes that the Veteran has submitted many articles and treatises.  However, they appear to focus on the toxic effects of cannon exhaust in closed spaces such as tanks.


A.  Obesity

The Veteran seeks entitlement to service connection for obesity.  The Veteran contends that his obesity is due to chemical exposure during active service.  In addition, the Veteran has reported that he eats when he becomes depressed and that it helps to calm him down.  

The service treatment records reveal that upon examination at enlistment in December 1983 the Veteran was noted to be authorized for 179 pounds and weighed 179 pounds.  In February 1985 the Veteran was noted to be 204 pounds and not in compliance with military standards as he was authorized for a maximum weight of 194 pounds.  He was advised of diet, nutrition, and exercise.  In January 1987 he was found to be 210 pounds and to be authorized for a weight of 179 pounds.  In January 1987 a suspension action was placed due to a weight control program.  In November 1987 the Veteran was noted to be 212.5 pounds on a periodic examination and recommended for a weight control program.  In December 1987 the Veteran was notified that he exceeded his weight for height table by 26 pounds and exceeded the body fat standard by 6.05 percent.  In May 1988 the Veteran was notified that he failed to make satisfactory progress in a weight control program.  In May 1988 it was reported that the Veteran's overweight condition was not due to a medical condition and it was recommended that he either continue or initiate a weight reduction program.  In June 1988 a suspension action was entered due to failure of physical fitness program.  In a weight control program note, dated in September 1988, the program and the Veteran's unsatisfactory performance were discussed with the Veteran.  He was informed that discharge would be initiated if progress was not made.  Subsequently, the Veteran was discharged from service due to his weight control problem.

Subsequent to service, in a November 1998 private treatment note, the Veteran reported that due to his inactivity he eats to keep his mind off the pain.  In December 1998 the Veteran was again noted to indicate that he eats to keep his mind off the pain.

In a note dated in November 2006, Dr. K.E.W. reported that the Veteran's service treatment records indicated that the Veteran started to exceed his weight specifications over his period of time in the service and that morbid obesity unchecked has been known to be a contributing factor to cardiovascular, lymphatic, and potential endocrinological problems.

In July 2007 the Veteran was afforded a VA C&P examination.  After discussion of the Veteran's medical history and physical examination, the examiner diagnosed the Veteran with type II diabetes mellitus, diabetic peripheral neuropathy, morbid obesity, hypertension, and hypertensive cardiomyopathy with congestive heart failure and diastolic dysfunction.  The examiner stated that the Veteran's weight gain during service in the National Guard was not significant.  

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was diagnosed with morbid obesity.  The examiner rendered the opinion that the Veteran's obesity was less likely as not caused by or a result of his active duty service or exposure to chemicals or toxic fumes.  The examiner provided the rationale that the Veteran has had an ever increasing weight gain since his military service.  He weighed 174 pounds at induction and weighed 212.5 pounds at the time of discharge for not meeting weight requirements.  The Veteran weighed over 350 pounds at the time of the examination with many multisystem co-morbidities.  The examiner noted that the Veteran served only three months of active duty during his training period and then inactive duty for training thereafter.  The examiner reported that the Veteran was placed on a weight control program in service and failed to lose the prescribed three pounds per month and was, therefore, discharged from service.  It was noted that extensive review of the literature overwhelmingly supports the fact that obesity occurs whenever energy intake exceeds energy output.  The examiner reported that on the enlistment form the Veteran indicated that he had not been active.  Although it was noted that obesity may arise from a few endocrine conditions none have been found to be a contributing factor in the Veteran's case.  The examiner noted that a May 1984 military health care assessment found that the Veteran's obesity was not due to a medical disorder and approved participation in physical training.  The examiner reported that the RO had concluded that the Veteran's exposure to toxic fumes and chemicals was minimal at best due to the Veteran's limited service.  In addition, the examiner found that the medical literature failed to implicate toxic fumes or solvents to the development of obesity.  As such, the examiner found that the Veteran's obesity is less likely as not due to or the result of his military service.  It is caused by overeating combined with a sedentary lifestyle.

The Board finds that entitlement to service connection for obesity is not warranted.  The service treatment records reveal that the Veteran gained weight during service, was counseled and placed on a weight control program while in service, and was eventually discharged due to his weight control problem.  After service, the Veteran's treatment records reveal that the Veteran continued to gain weight and that the Veteran has been noted to be morbidly obese and that unchecked this is a known contributing factor to cardiovascular, lymphatic, and potential endocrinological problems.  However, the Veteran's weight problem has been noted to not be due to a medical condition.  In addition, after examination in December 2010, the examiner rendered the opinion that the Veteran's obesity was less likely as not caused by or a result of the Veteran's active duty or exposure to chemicals or toxic fumes in service.  The examiner noted that the Veteran had served on active duty only briefly and that exposure to toxic fumes and chemicals was found to be minimal.  An extensive review of the literature was reported to support that obesity occurs when energy intake exceeds output and that the enlistment form of the Veteran indicated that he had not been active.  In addition, the literature did not support an association between obesity and exposure to toxic fumes and chemicals.  The examiner noted that the Veteran did not have an endocrine problem that would lead to obesity.

The Board further notes that obesity or being overweight, a particularity of body type, alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  

As the preponderance of the evidence is against a finding that the Veteran's obesity is related to the Veteran's active service or the Veteran's exposure to toxic fume and chemicals therein, entitlement to service connection is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Diabetes Mellitus

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran contends that his diabetes mellitus is due to his exposure to toxic fumes and chemicals in service and/or his obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any diabetes mellitus.

In November 2006, Dr. K.E.W. reported that the Veteran had a strong family history for both Type I and Type II diabetes in both parents.  Dr. K.E.W. referred the Veteran to an endocrinologist for evaluation of this potential problem due to his comorbid factors.

In March 2007 the Veteran was diagnosed with diabetes mellitus.

In March and May 2007 a private physician rendered the opinion that it is as likely as it is not likely that the Veteran's diabetes mellitus is caused by the Veteran's reported exposures to chemicals and toxins in service based upon research data presented by the Veteran indicating that diabetes mellitus could be caused by exposure to propellants, fumes, gases, and smoke produced by these rounds.  

In July 2007 the Veteran was afforded a VA C&P examination.  After discussion of the Veteran's medical history and physical examination, the examiner diagnosed the Veteran with type II diabetes mellitus, diabetic peripheral neuropathy, morbid obesity, hypertension, and hypertensive cardiomyopathy with congestive heart failure and diastolic dysfunction.  The examiner stated that the Veteran's weight gain during service in the National Guard was not significant.  The opinion rendered was that it is less likely than not that diabetes in the Veteran was the result of weight gain during service.  After reviewing the information provided in the claims file and after reviewing literature the examiner stated that it is less likely than not that diabetes mellitus in the Veteran is the result of exposure to toxic fumes from gun and powder fumes and from exposure to chemicals used to clean cannons during service.  The onset of hypertension was noted to predate the onset of diabetes by five years.  The examiner noted that as the Veteran's blood urea nitrogen (BUN) and creatinine were normal there was no evidence of renal insufficiency and the Veteran's hypertension was not secondary to diabetes mellitus.  The Veteran's hypertensive cardiomyopathy, diastolic dysfunction, and congestive heart failure were noted to be due to long-standing hypertension.  The examiner noted that the Veteran did not have lymphedema and that the Veteran's chronic edema of the lower extremities was due to chronic venous insufficiency.  The Veteran had peripheral neuropathy of the lower extremities and this was secondary to diabetes mellitus.

A Report of Contact dated in August 2007 indicated that communications with the Non-Commissioned Officer in Charge of the Quarry Hill Training Complex at the US Army Field Artillery Training Center, Fort Sill, Oklahoma reported that cannon crewmembers fire two artillery rounds to qualify and approximately six to eight rounds of practice.  A retired Army National Guard soldier reported that a crew of ten soldiers would fire 18 to 20 rounds in annual training.

In August 2007 the Veteran was afforded a VA C&P examination.  After examination the examiner noted that the Veteran's diabetes mellitus was not caused by or a result of exposure to toxic fumes from gun powder and chemicals used to clean cannons.  After a discussion of the medical literature, the examiner noted that the Veteran possessed risk factors of family history, obesity, and sedentary lifestyle.  Multiple risk factors were noted increase the risk for diabetes.  There are multiple references in the Veteran's military health record and civilian health record of the Veteran being overweight.  The Veteran's military record states that he was released due to inability to maintain weight.  After a review of the medical literature of diabetes and dioxin, the examiner noted that while direct exposure to Agent Orange had a higher incidence of diabetes that the general public, the studies provided no clear link to a cause and effect for dioxin exposure and diabetes from limited exposure.

A statement dated in September 2007 indicates that there are no records regarding the number of rounds fired during training.

A statement of the Veteran's Battery Commander dated in September 2007 indicated that during live fire weekend drills and annual training, numerous rounds were fired, including night firing.

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was diagnosed with diabetes mellitus.  The examiner rendered the opinion that the Veteran's condition was related to the Veteran's morbid obesity.  The examiner provided the rationale that diabetes mellitus is a metabolic condition characterized by high blood glucose levels as a result of insulin insufficiency.  The examiner noted that it is believed to be caused by lifestyle and genetic factors, specifically high fat diets, inactivity, and family history.

The Board finds that entitlement to service connection for diabetes mellitus is not warranted.  The Board acknowledges that the Veteran has been noted to have been exposed to toxins and chemicals in service.  In addition, a private physician has rendered the opinion that it is as likely as not that the Veteran's diabetes mellitus is related to the Veteran's exposure to chemicals in service based upon literature supplied by the Veteran.  However, after examination in August 2007 the examiner rendered the opinion that the Veteran's diabetes mellitus was not related to exposure to toxic fumes from gun powder and chemicals used to clean cannons.  The examiner thoroughly discussed the literature and noted that the Veteran possessed multiple risk factors and indicated that a review of the literature associated diabetes and direct exposure to Agent Orange, but that there was no clear cause and effect for dioxin exposure and diabetes from limited exposure.  After examination in December 2010, the opinion was rendered that the Veteran's diabetes mellitus is related to the Veteran's morbid obesity because it is a metabolic condition and is believed to be caused by lifestyle and genetic factors, specifically high fat diets, inactivity, and family history.  As the VA examination reports contain a clear rationale and are supported by thorough examination of the Veteran, the claims file, and the relevant literature, the Board affords greater probative weight to the VA examination reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to the Veteran's active service, to include any exposure to toxic fumes and chemicals in service, and as the Veteran is not in receipt of service-connected benefits for obesity, entitlement to service connection for diabetes mellitus is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hypertension

The Veteran seeks entitlement to service connection for hypertension.  The Veteran contends that his hypertension is due to his exposure to toxic fumes and chemicals in service and/or obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.

In May 2006 the Veteran was noted to have severe hypertension and in July 2006 the Veteran's hypertension was noted to have worsened due to the Veteran's self- discontinuation of medications.

In a statement dated in November 2006, Dr. K.E.W. reported that the Veteran had been treated for hypertension since May 2004.

In August 2007 the Veteran was afforded a VA C&P general medical examination.  The examiner noted that the Veteran was diagnosed with hypertension in 1998.  The hypertension was noted to be a diabetic complication.

In August 2007 the Veteran was afforded a VA C&P heart examination.  After examination the examiner noted that it was hard to evaluate whether the Veteran's hypertension was due to the diabetes in light of the fact that they were diagnosed at the same time.  The diabetes was noted to probably exist for two or three years prior to the diagnosis.  The examiner rendered the opinion that it was less likely as not that his diabetes is causing his hypertension.  The hypertension was noted to be refractory to medical care, exacerbated by his diabetes, and it is at least as likely as not that his diabetes exacerbates his hypertension control.  

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was diagnosed with hypertension.  The examiner noted that there is no known cause for most hypertension but that there are known contributing factors including sedentary lifestyle, smoking, stress, obesity, salt sensitivity, and alcohol intake.  In addition more than 85 percent of cases occur in those with a body mass index (BMI) over 25.  The examiner rendered the opinion that the Veteran's hypertension was related to the Veteran's obesity. 

The Board finds that entitlement to service connection for hypertension is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.  The Veteran was not diagnosed with hypertension until many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Upon general medical examination in August 2007 the Veteran's hypertension was noted to be a diabetic complication; however, an August 2007 VA heart examination report indicated that the Veteran's hypertension was less likely as not due to the Veteran's diabetes mellitus.  After examination in December 2010 it was noted that there was no known cause for most hypertension but that there were known contributing factors including sedentary lifestyle and obesity.  The examiner rendered the opinion that the Veteran's hypertension was related to the Veteran's obesity.  As the preponderance of the evidence is against a finding that the Veteran's hypertension is related to the Veteran's active service and as the Veteran is not in receipt of service connected benefits for diabetes mellitus or obesity, entitlement to service connection for hypertension is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


D.  Congestive Heart Failure

The Veteran seeks entitlement to service connection for congestive heart failure.  The Veteran contends that his congestive heart failure is due to his exposure to toxic fumes and chemicals in service and/or obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any heart disorder.

In August 2004 the Veteran's chest pain was noted to be most likely noncardiac in etiology.

A June 2006 echocardiography report indicates that the Veteran's left ventricular systolic function was mildly reduced.  There was mild concentric left ventricular hypertrophy with Grade I diastolic dysfunction and mild mitral regurgitation.  The June 2006 electrocardiography was noted to be entirely normal.

In July 2006 the Veteran was noted to have left ventricular hypertrophy, diastolic dysfunction, and mitral regurgitation.

Myocardial perfusion images in December 2006 were normal and the Veteran had normal left ventricular function and wall motion.

In March 2007 the Veteran was diagnosed with congestive heart failure.
 
In August 2007 the Veteran was afforded a VA C&P general medical examination.  The examiner noted that the Veteran had a myocardial infarction in May 1999.  Physical examination revealed cardiovascular disease of hypertensive cardiomyopathy with congestive heart failure and diastolic dysfunction.  This was noted to be a complication of diabetes and that the Veteran's diabetes had been poorly controlled.  

In August 2007 the Veteran was afforded a VA C&P heart examination.  After examination the examiner noted that the Veteran claimed coronary artery disease but he claimed a normal coronary catheterization in 1999 and a nuclear stress test was done approximately eight to nine months prior to the examination at an outside institution.  The examiner noted that the Veteran's congestive heart failure was more likely related to the Veteran's refractory hypertension than to diabetes.  The examiner found that it was at least as likely as not that the Veteran's heart condition is caused by the Veteran's hypertension and that it is less likely as not that this caused by his diabetes.

In December 2010 the Veteran was afforded a VA examination.  Upon examination the Veteran was noted to have no evidence of congestive heart failure or pulmonary hypertension.  However, after examination the Veteran was diagnosed with congestive heart failure.  The examiner rendered the opinion that the Veteran's condition was related to the Veteran's morbid obesity.  The examiner noted that congestive heart failure is a failure of the heart's ability to pump sufficient blood to meet the body's needs.  As in the Veteran's case, if blood pressure is high, the heart has to work harder than it should to circulate blood throughout the body and over time the heart muscle may become thicker to compensate for the extra work it must perform enlarging the heart.  Eventually the heart may become either too stiff or weak to effectively pump blood.

The Board finds that entitlement to service connection for congestive heart failure is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any heart disorder.  The Veteran was not diagnosed with or treated for any congestive heart failure for many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  After general medical examination the Veteran's congestive heart failure was noted to be a complication of diabetes and that the Veteran's diabetes had been poorly controlled.  After a VA heart examination the Veteran's congestive heart failure was noted to be more likely related to the Veteran's refractory hypertension than the Veteran's diabetes mellitus.  After examination in December 2010 the Veteran's congestive heart failure was reported to be related to the Veteran's morbid obesity.  As the preponderance of the evidence is against a finding that the Veteran's congestive heart failure was incurred in service and as the Veteran is not in receipt of service connected benefits for obesity, diabetes mellitus, or hypertension, entitlement to service connection for congestive heart failure is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Eye

The Veteran seeks entitlement to service connection for an eye disorder.  The service treatment records reveal that the Veteran was diagnosed with and treated for refractive error.

In July 2007 the Veteran was noted to require glasses for refractive error of myopia.  Vision was reported to be blurred occasionally earlier in the year but that this subsided since blood sugars became well controlled.  Physical examination did not reveal any evidence of diabetic retinopathy and was otherwise normal.

In August 2007 the Veteran was afforded a VA C&P examination.  The examiner noted that the Veteran had progressive loss of vision, intermittent blurred vision, eye pain, white flashes, and black spots on peripheral vision associated with diabetes.  After physical examination the Veteran was diagnosed with diabetes with no sign of diabetic change in either eye.  The Veteran's decrease in vision was not at least as likely as not due to the diabetes.  The Veteran was diagnosed with refractive error and the Veteran's blurred vision was noted to be probably secondary to refractive error.  The Veteran was diagnosed with subjective photopsia.  There was no sign of retinal pathology and there were no tear holes.  The examiner noted that this may represent early vitreous traction.  However, this was not secondary to diabetes.  There was irritation and burning in both eyes.  There was no sign of corneal pathology.  The examiner noted that this may be due to intermittent dry eye and is not at least as likely as not due to chemical exposure or diabetes.

An August 2007 eye clinic treatment note indicated that the Veteran reported that he has had symptoms of flashing lights for two to three years that he believes are due to diabetes.  He complained of burning, itching, blurred vision with difficulty driving at night.  The Veteran was diagnosed with diabetes with no sign of background diabetic retinopathy (BDR) bilaterally.  The Veteran was recommended tight glucose control annual dilated fundus examination (DFE).  There was subjective photopsia with no sign of retinal pathology, no tears, and no holes.  There was possible early vitreous traction.  The Veteran was aware of the signs and symptoms.  There was bilateral irritation with no signs of corneal pathology.  There was also possible intermittent dry eye.

In August 2008 the Veteran was diagnosed with diabetes mellitus, type 2, without retinopathy bilaterally and diagnosed with astigamatism/presbyopia.

In August 2008 the Veteran was noted to have diabetes with no sign of BDR bilaterally.  He was recommended tight glucose control and annual DFE.  There was subjective photopsia and no sign of retinal pathology, no tears, and no holes.  There was possible early vitreous traction.  The Veteran was aware of signs and symptoms.  There was irritation bilaterally and no sign of corneal pathology.  There was possible intermittent dry eye.

In December 2010 the Veteran was afforded a VA C&P general medical examination.  The Veteran was not found to have any eye symptoms.

The Board finds that entitlement to service connection for an eye disorder is not warranted.  Initially, the Board notes that refractive error is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c) (2011).  In addition, the Board notes that the Veteran has not been diagnosed with any other eye disorder.  As such, the Board finds that entitlement to service connection for an eye disorder is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

F.  Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran seeks entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  The Veteran contends that he has a nerve condition due to his service connected back condition and/or his exposure to toxic fumes and chemicals in service and/or obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder.

An August 1998 electromyography (EMG) revealed abnormality in the lower extremities suggestive of underlying myopathy.  Nerve conduction studies were considered within normal limits and there were no definite signs of radiculopathy or plexopathy.

In August 2007 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have paresthesias, loss of sensation, pain, increased sensitivity, and gait abnormality.  These symptoms were noted in the legs, toes, lateral leg loss of sensation, and hand.  After examination the Veteran was diagnosed with peripheral neuropathy secondary to diabetes mellitus.

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was diagnosed with peripheral neuropathy.  The examiner rendered the opinion that the Veteran's condition was related to the Veteran diabetes.  The examiner noted that high sugar loads directly damage the neuron sheath which is further compromised by its diabetes mediated occlusive vascular supply.

The Board finds that entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is not warranted.  The service treatment records do not reveal any indication of a neurological disorder and the Veteran was not diagnosed with any peripheral neuropathy until many years after service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  After examination in August 2007 the Veteran was diagnosed with peripheral neuropathy secondary to diabetes mellitus.  After examination in December 2010 the Veteran was again diagnosed with peripheral neuropathy and the opinion was rendered that the Veteran's peripheral neuropathy was related to the Veteran's diabetes mellitus.  As the Veteran is not in receipt of service connected benefits for diabetes mellitus and as the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy is related to the Veteran's active service, including any exposure to toxic fumes and/or chemicals, entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


G.  Bilateral Lymphedema of the Lower Extremities

The Veteran seeks entitlement to service connection for bilateral lymphedema of the lower extremities.  The Veteran contends that he has bilateral lymphedema of the lower extremities due to his exposure to toxic fumes and/or chemicals in service and/or obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any lymphedema of the lower extremities.

In April 1999 the Veteran was diagnosed with bilateral leg edema and in June 1999 he was noted to have swelling in the legs.  In August 1999 the Veteran underwent a venous Doppler ultrasound of both lower extremities.  The examination was negative for deep venous thrombosis (DVT) in the lower extremities.  In March 2000 the swelling in the lower limbs was attributed to venous insufficiency.  

The Veteran underwent another venous Doppler in May 2006.  This examination revealed no evidence of DVT or venous insufficiency in either lower extremity.  The ankle/brachial indicies and toe/brachial indicies in both right and left legs/feet were within normal limits and were indicative of no hemodynatically significant anterior occlusive disease.

In July 2006 the Veteran was noted to have persistent edema and that the lower extremity edema was worsened by Veteran's self discontinuation of medications.  It was noted in July 2006 that the Veteran's lower extremity edema was no doubt secondary to his uncontrolled hypertension.

In November 2006, Dr. K.E.W. reported that the Veteran had been treated for bilateral lower extremity lymphedema since May 2004

In March 2007 the Veteran was again diagnosed with lower extremity edema.

In August 2007 the Veteran was afforded a VA C&P examination.  The examiner noted that the Veteran had peripheral edema due to a diabetic complication.

In October 2007 Dr. P.Y. stated that the Veteran's clinical presentation was most consistent with leg, ulcerations, secondary to severe lymphedema and a component of stasis.  In an addendum, Dr. P.Y. reported that it is as likely as it is unlikely that the Veteran's disease reflects exposure to toxic chemicals in the military.

At a DRO hearing in December 2007 the Veteran reported that he was exposed to toxins when he fired cannons at Fort Sill.  He stated that the ground was contaminated with the toxins due to the amount of cannon fire over the years and that since he ate and slept there he was also exposed to toxins.  The Veteran reported that his doctor, Dr. P.Y., indicated that she had seen the same leg problems in other Veterans that had chemical exposure.  He indicated that he was exposed to toxic fumes when they burned the remnants of powder at the end of training.  

The Veteran was noted to have lower extremity swelling in October 2010 and was diagnosed with cellulities/lymphedema/swelling of both lower extremities.  The Veteran underwent private treatment for lymphedema from October 2010 to January 2011.

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was found to not have lymphedema.  The extreme swelling with 4+ pitting edema and rash to the Veteran's lower extremities was noted to be caused by venous insufficiency and associated venous stasis dermatitis.  Venous valve incompetency hinders the flow of oxygen depleted blood back to the heart.  The Veteran's high blood pressure, sedentary lifestyle, obesity, and congestive heart failure are major factors in the development of the condition.

The Veteran was evaluated for lymphedema in January 2011.

The Board finds that entitlement to service connection for bilateral lymphedema of the lower extremities is not warranted.  The service treatment records do not reveal any indication of any lymphedema.  The Veteran was not diagnosed with any lymphedema until many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although Dr. P.Y., in a statement dated in October 2007, indicated that it is as likely as it is unlikely that the Veteran's disease reflects exposure to toxic chemicals in the military, treatment and examination reports dated in July 2006, August 2007, and December 2010 associate the Veteran's lymphedema/swelling of the lower extremities with the Veteran's hypertension, diabetes mellitus, and congestive heart failure.  The examiner in December 2010 found that the Veteran did not have lymphedema but rather had pitting edema and rash caused by venous insufficiency and associated venous stasis dermatitis.  The examiner provided a complete rationale indicating that this condition was related to the Veteran's high blood pressure, sedentary lifestyle, obesity, and congestive heart failure.  As the Veteran is not in receipt of service connected benefits for hypertension, diabetes mellitus, or congestive heart failure, and as the preponderance of the evidence is against a finding that the Veteran's bilateral lymphedema of the lower extremities is related to the Veteran's active service, to include any exposure to toxic fumes and/or chemicals, entitlement to service connection for bilateral lymphedema of the lower extremities is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

H.  Erectile Dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction.  The Veteran contends that his erectile dysfunction is related to his exposure to toxic fume and/or chemicals in service and/or obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any erectile dysfunction.

The Veteran was afforded a VA C&P examination in August 2007.  The Veteran reported that he began having erectile dysfunction one or two years prior.  He stated that he is able to get an erection; however,he has difficulty maintaining it.  He indicated that his condition was getting progressively worse.  The erectile dysfunction was noted to be at least as likely as not caused by or a result of diabetes.

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was diagnosed with erectile dysfunction.  The examiner rendered the opinion that the Veteran's condition was related to his diabetes.  High sugar loads directly damage blood vessels in such a way as to promote both clot and plaque formation.  In this case, the vascular supply to both nerves and muscle is compromised.

The Board finds that entitlement to service connection for erectile dysfunction is not warranted.  The service treatment records do not reveal any indication of erectile dysfunction and the Veteran has indicated that he did not develop erectile dysfunction until approximately 2005.  As such, there is no indication that the Veteran had any erectile dysfunction until many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  After examination in August 2007 and December 2010, the opinion was rendered that the Veteran's erectile dysfunction was related to the Veteran's diabetes mellitus.  As the Veteran is not in receipt of service connected benefits for diabetes mellitus, and as the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to the Veteran's active service, including any exposure to toxic fumes and/or chemicals, entitlement to service connection for erectile dysfunction is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea.  The Veteran contends that his sleep apnea is due to his exposure to toxic fumes and/or chemicals in service and/or obesity.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any sleep apnea.

The Veteran underwent a polysomnography in December 2000.  The test was abnormal and consistent with a sleep stage disorder evidenced by significant Stage IV sleep.  It was noted that this was possibly a suboptimal study.  

In June 2004, an overnight oximetry on room air at Indiana Homecare Network revealed twelve desaturation events over three minutes and 74 desaturation events of less than 3 minutes.

In July 2006 the Veteran was diagnosed with sleep apnea.  He has indicated that he was wearing oxygen at night and awaiting a new mask.

In October 2007 the Veteran was noted to have delayed sleep onset latency with a poor sleep maintenance efficiency of 37 percent.  There was no delta sleep recorded and the arsoual index was ten per hour with snoring and respiratory events.  The sleep study demonstrated apnea/hypopnea index of 33 per hour with desaturation.  However, the Veteran did not meet the criteria for CPAP intervention.  A repeat sleep study with a CPAP titration was scheduled.

At a DRO hearing in December 2007 the Veteran reported that he was exposed to toxins when he fired cannons at Fort Sill.  He reported that he cannot use the CPAP mask because he gets claustrophobic and chokes on his own breath.  The Veteran indicated that all of his conditions work in concert to produce his disability.  He reported that he was given Robitussin and three days of light duty to combat cold symptoms that he claims are symptoms of beryllium disease.

In December 2010 the Veteran was afforded a VA examination.  After examination the Veteran was diagnosed with obstructive sleep apnea.  The examiner rendered the opinion that the Veteran's condition was related to the Veteran morbid obesity.  During sleep the muscles of the throat lose tone and collapse.  This process is enhanced with increased soft tissue mass as seen with obesity.  

The Board finds that entitlement to service connection for sleep apnea is not warranted.  The service treatment records do not reveal any indication of sleep apnea and the Veteran was not diagnosed with sleep apnea until many years after separation from service.  This is significant evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  After examination in December 2010 the examiner rendered the opinion that the Veteran's sleep apnea was related to the Veteran's morbid obesity.  The examiner indicated that the process causing sleep apnea is enhanced with increased soft tissue mass as seen with obesity.  As the Veteran is not in receipt of service connected benefits for obesity, and as the preponderance of the evidence is against a finding that the Veteran's sleep apnea is related to the Veteran's active service, including any exposure to toxic fumes and/or chemicals, entitlement to service connection for sleep apnea is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F.  Bilateral Hand Dermatitis

The Veteran seeks entitlement to service connection for bilateral hand dermatitis.  

The service treatment records do not reveal any complaint, diagnosis, or treatment for any skin disorder.

In November 1999 the Veteran was diagnosed with severe hyperkeraosis of the palms and soles with many fissures.  The Veteran's face elbows and knees were unremarkable.  It was noted that the Veteran's condition may fall in the category of hyperkeratosis pilaris et plantaris and also in the differential is psoriasis.  

In August 2006 the Veteran was noted to have a psoriatic rash on his hands and feet.

An examination in July 2007 revealed the Veteran's skin to be dry and pink.  The skin turgor was normal and there were no ulcers, infections, or any other lesions of the skin.

In August 2007 the Veteran was afforded a VA C&P examination.  The examiner noted that the Veteran had diabetic skin symptoms of ulceration, infection, lymphecema, fiborous, and elephantiis.  

In May 2008 Dr. P.Y. indicated that the Veteran has had a preexisting history of hand dermatitis.  It was noted that the Veteran recently became recalcitrant to topical therapies.  Fungal cultures were noted to have been negative.  There was minimal response to topical corticosteroids.  The Veteran showed the physician MSDS sheets on artillery bore cleaner.  Dr. P.Y. rendered the opinion that it is possible that the Veteran's hand dermatitis may be due to his chronic exposure to this agent in the military.  Dr. P.Y. further noted that "with my limited experience it is as likely as it is unlikely that his lymphedema and hand dermatitis is related to his chemical exposure."

The Board finds that entitlement to service connection for bilateral hand dermatitis is warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any hand dermatitis.  However, subsequent to service the Veteran was diagnosed with and has been treated for bilateral hand dermatitis.  In August 2007 a VA medical examiner rendered the opinion that the Veteran had diabetic skin symptoms of ulceration, infection, lympheceme, fiborous, and elephantiis.  However, in May 2008 a private physician rendered the opinion that "with my limited experience it is as likely as it is unlikely that his lymphedema and hand dermatitis is related to his chemical exposure."  As noted above, it has been conceded that the Veteran was exposed to chemicals in service used to clean cannon bores, albeit minimally.  As such, the Board finds the evidence in relative equipoise regarding whether the Veteran's bilateral hand dermatitis is related to his exposure to chemicals in service.  Therefore, entitlement to service connection for bilateral hand dermatitis is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Again, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Lumbar Spine

The Veteran seeks entitlement to an evaluation in excess of 40 percent disabling for a lumbar spine disability.

The Veteran's lumbar spine disability is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5237.

As in effect from September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a , Diagnostic Codes 5237 (for lumbosacral strain), Diagnostic Code 5242 (for degenerative arthritis of the spine), and for Diagnostic Code 5243 (for intervertebral disc syndrome), provides that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is rated at 10 percent.  A 20 percent evaluation is for assignment where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Note (1) under these diagnostic codes provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In November 2007 the Veteran was afforded a VA C&P spine examination.  The Veteran reported that he complained of back pain during his period of active duty.  He indicated that he continued to have chronic pain in the lumbosacral area on and off after separation from active duty.  The examiner noted that there is no record of any back complaint until November 1987 when there was no evidence of complaint of back pain on examination.  The examiner further noted that the Veteran was in a motor vehicle accident in October 1998 and had a strain of the lower back.  He had an aggravation of his lower back condition.  Treatment in the emergency room revealed an X-ray that was negative for fracture and dislocation.  A later MRI revealed mild annular bulging of the disc, asymmetric bulge to the left L5-S1 and mild degenerative changes.  No surgical treatment was recommended by a neurosurgeon.  The Veteran was currently complaining of chronic lumbosacral spine pain with flare-up when he bends or lifts.  There were no bladder or bowel complaints related to his lower back condition.  The Veteran has multi-system diseases including diabetes, diabetic neuropathy, and morbid obesity.  His obesity was noted to affect his pain during walking, sitting, and bending.  The Veteran had lymphedema of the lower extremities, obesity and lower back pain affecting his activities of daily living.  

Examination of the spine revealed full range of motion in the cervical spine.  The lumbosacral spine displayed pain on palpation at L5-S1 with painful and limited range of motion.  Forward flexion was possible up to 70 degrees, extension to 10 degrees.  Lateral bending to the left and right was 30 degrees and rotation to the left and right was 30 degrees.  During repetitive motion in lumbosacral spine, the Veteran had increased pain and easy fatigueability, lack of endurance, and decrease of flexion and extension with 5 more degrees.

Neurological examination revealed deep tendon reflexes 1+ equal bilaterally.  Straight leg raise was negative from sitting and lying position.  Pinprick testing revealed numbness of both feet bilaterally and the Veteran was noted to be diagnosed with diabetic neuropathy.  The numbness was not related to any compression of spinal canal or radiculitis.  Babinski test was negative.  The Veteran was able to tiptoe and to stand on his heels.  His gait was slow with mild limping on both legs because of bilateral lower leg condition with severe lymphedema.  The Veteran's X-rays from 1996 were reviewed and the impression was normal lumbar spine.  An MRI from July 1998 revealed mild annual bulging of disc with asymmetric bulge to left L5-S1, mild degenerative changes.  There was no spinal stenosis.  X-rays at the examination were normal anteroposterior and lateral lumbar spine.  The disc spaces, pedicles, and sacroiliac joints were normal. The Veteran was diagnosed with strain of the lumbosacral spine with mild bulging disc.

In a private hospital treatment note, dated in March 2008, it was noted that the Veteran was treated for low back pain.

In May 2008 the Veteran was afforded a VA C&P spine examination.  The Veteran reported that he has a level of pain nearly every day with some days being worse than others.  He indicated that the pain was in the lumbar region starting from the midback and into the hips and legs.  The pain was present most of the time or nearly all the time.  The pain felt like someone sticking a knife in his spine and twisting it; at that point, the pain will get to a level eight out of ten.  He stated that at times it is so severe that it will cause him to bend over the sink if he is in the kitchen to catch his breath and relax.  He slept on a hard floor at times to help alleviate the pain and at times it is difficult to raise himself up because he says it gets locked into a position.  He states that he has had steroid injections, which for a short time, were very helpful; however, they no longer help.  He indicated that he can no longer get these injections due to his other illnesses.  He states that his lowest pain is a seven or eight out of ten.  He most recently went to the emergency room due to severe pain in his back and legs and was given morphine, which decreased the pain somewhat but did not resolve the pain issue.  He reported daily flares of pain going up to the level of ten in the back.  A flareup of that nature prompted the trip to the emergency room in March.  He tried physical therapy, aquatic treatments, TENS, and, chiropractics, and described them as a waste of money.  Pain therapy classes have been without benefit.  There are no aggravating or precipitating events or activities that will cause him to have the flares.  He stated that prior to having the motorized scooter or wheelchair he would have to support himself with a grocery cart when he and his wife went grocery shopping.  He could only go a certain number of steps prior to stopping and resting.  He required a cane to ambulate from the parking lot to the examination room.  He can only go about ten to fifteen yards before he has to stop and rest.  Only leaves home one to two times a week and primarily stays in one section of the home.  Chronic neuropathy was noted to be related to his other comorbidities.  He denied falls or gait unsteadiness.  He stated that he has been told that he requires 24 hour assistance.  He required handrails to get in and out of his tub.  The Veteran stated that he is not able to do any of the usual housework, laundry, yard work, or kitchen activities.  He reported that he was told that he is not supposed to be driving.  However, the examiner noted that he saw him drive to the examination.

Physical examination revealed the Veteran to be morbidly obese and using a cane for ambulation.  He had a slightly forward bent gait.  The thoracolumbar spine had a 10 degree curvature or bend in the hips and spine due to his obesity.  With repetitive motion he has a range of motion of forward flexion to 30 degrees.  This was repeated three times with no change or decrease in range of motion.  He had difficulty with extension due to his normal forward flexed position at approximately 10 degrees with backward extension going approximately to 10 degrees in the other posterior direction.  Left lateral flexion was 10 degrees with no decrease with repetitive motion.  The examiner reported another left lateral flexion of 8 degrees.  Right and left lateral rotation were noted to be within normal limits.  The Veteran's range of motion was greatly affected by the Veteran's morbid obesity as well as his lower extremity neuropathy.  The examiner felt that for a person of the Veteran's size the range of motion was normal.  The Veteran expressed pain throughout the entire range of motion.  There were no limitations of motion by pain, fatigue, or weakness.  No palpable muscle spasm, guarding, or localized tenderness, and the Veteran appeared to be with the normal facing forward position.  The spinal contour was not normal and from the lateral prospective he had slightly bent forward flexed stance.  Deep tendon reflexes appeared equal bilaterally although difficult to obtain due to the Veteran's swelling and edema of the lower extremities, limiting the neurological exam.  He had decreased sensation to pinprick, soft touch, and abnormal vibratory sensation with normal proprioception. 

Examinations of the thoracic and lumbar spines showed no acute fractures or subluxations.  The vertebral bodies are maintained in height throughout.  There was normal lumbar lordosis.  The intervertebral disc spaces were preserved with no spondylolisthesis.  The Veteran was diagnosed with lumbar strain with bulging discs.  The Veteran reported daily incapacitating episodes lasting a variety of times, the most severe being in March when he went to the emergency room.  He reported that treatment for the incapacitating episodes was rest and oral pain medication.

X-rays of May 2008 revealed no acute fracture or subluxation.

In December 2010 the Veteran was afforded a VA examination.  The examiner noted that a full examination was not performed because the Veteran could not stand for range of motion examination.  The Veteran was noted to be mostly immobile sitting in his wheelchair or scooter most of the day.  The Veteran's morbid obesity was noted to directly contribute to his low back pain.  

In January 2011 complained of constant back pain.

The Board finds that entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is not warranted.  At no point in time during the period on appeal did the Veteran's lumbar spine manifest any ankylosis.  In addition, although the Veteran has reported that he has had incapacitating episodes of back pain, there is no evidence that the Veteran was prescribed bed rest by a physician to treat his back condition.  As such, the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent disabling for the Veteran's lumbar spine disability.

Lastly, the Board has considered whether the Veteran has separate compensable neurological deficits associated with his lumbar spine disability.  The Board notes that although the Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy and erectile dysfunction, these conditions have not been associated with the Veteran's lumbar spine disability but rather have been associated with his diabetes mellitus.  As such, entitlement to separate compensable evaluations for associated neurological disorders is not warranted. 

B.  Bilateral Hearing Loss

The Veteran seeks entitlement to a compensable evaluation for bilateral hearing loss.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  As the audiological findings reported below demonstrate, the Veteran does not have exceptional patterns of hearing impairment for VA purposes.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

In November 2006 the Veteran was afforded a VA C&P examination.  On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
45
50
44
LEFT
45
45
45
50
46

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right and left ear.

The results of the November 2006 VA C&P audiological evaluation indicate that the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b). 

The mechanical application of the Rating Schedule to the November 2006 VA audiometric evaluation shows that the Veteran had level III hearing in his right ear and level II hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100. 

In August 2007 the Veteran was afforded a VA C&P examination.  On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
45
50
44
LEFT
45
45
45
50
46

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right and left ear.

The results of the August 2007 VA C&P audiological evaluation indicate that the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b). 

The mechanical application of the Rating Schedule to the August 2007 VA audiometric evaluation shows that the Veteran had level III hearing in his right ear and level II hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100. 

In August 2007 the Veteran reported that his hearing "goes completely out" occasionally and that he has a frequent discharge of wax from the ears.  The Veteran denied recreational hazardous noise exposure.  He denied a history of ear infections, ear surgery, head trauma, and familial history of hearing loss.  Typanograms were obtained and were within normal limits bilaterally.  SRTs were attempted at 70 dBHL and 90 dBHL and the Veteran indicated that he could not hear the examiner.  However, the examiner was able to communicate with the Veteran at 75 dBHL.  The audiologist told the Veteran that there were some inconsistencies and the Veteran refused to complete the testing and left the area angry.

At a DRO hearing in December 2007 the Veteran reported that he has hearing loss and that at times his hearing will "go out" entirely.  

In July 2008 the Veteran was afforded a VA C&P examination.  On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
45
45
50
46
LEFT
50
55
55
55
54

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.

The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right and left ear.

The results of the July 2008 VA C&P audiological evaluation indicate that the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b). 

The mechanical application of the Rating Schedule to the July 2008 VA audiometric evaluation shows that the Veteran had level II hearing in his right ear and level II hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100. 

In December 2010 the Veteran was afforded a VA C&P audio examination.  However, the examiner did not report any audiological test results because those obtained were felt to be unreliable.  The Veteran was reported to be inconsistent during testing despite repeated re-instruction and inter-test reliability was poor.  

It was the Veteran's actions that prevented VA from further assisting by providing a medical opinion, rather than VA failure to provide adequate examinations, as the Veteran has alleged.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the Board concludes that the December 2010 and prior examinations are adequate, and the incomplete nature of the results of the December 2010 examination are attributable to the Veteran's failure to cooperate with the examiner.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluation of record does not contain findings relevant to the impact of the Veteran's hearing on his daily and occupational living.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit notes that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, to the extent that the examiners failed to address the impact while it is noted that the October 2008 VA examination failed to address the impact of the Veteran's hearing loss on his daily living, the Board finds, in relying on the decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that it is not necessary to do so and therefore will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

As the mechanical application of rating schedule to the results of the Veteran's audiometric testing does not reveal entitlement to a compensable evaluation at any point during the period on appeal, entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

C.  Depressive Disorder

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent disabling for depressive disorder.

The January 2011 rating decision on appeal established a 30 percent evaluation for the Veteran's depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  

In October 2009 the Veteran was diagnosed with major depressive disorder and was assigned a GAF score of 51.  

In November 2009 the Veteran's major depressive disorder was noted to be as likely as not to be directly related to his medical condition.  It was noted that the impact that his medical condition has had on his life has resulted in this depressive condition.  It was reported that his depressive condition would severely limit his employability.  However, it was also noted that if the Veteran's medical conditions were resolved it was the contention of the physician that his psychological issues would resolve as well and that, in that case, he would be employable.  The Veteran's depressive condition was reported to be moderate.  

The Veteran was alert and oriented and had minimal difficulty with serial sevens and completes 4/5 correctly.  His memory was within normal limits.  The Veteran was not suicidal or homicidal.  His irritability and frustration were problematic.  There were no indications of a thought disorder, cognitive disorder, or sensorium dysfunction.  The Veteran appeared to have a good relationship with his wife but she apparently received the brunt of his irritability.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 51.

In December 2009 the Veteran was not suicidal or homicidal.  He reported improvement with irritability as well as an improved ability to recompose himself after an angry situation.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 55.

In January 2010 the Veteran's mood was reported as less irritable and he was noted to be coping with life circumstances somewhat better, overall.  He was not suicidal or homicidal.  His mood was good and affect was essentially good.  The Veteran seemed to be a bit sedated and perhaps with some minimal level of slurred/thick speech.  There was a significant reduction in migraine headaches.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 59.

In January 2010 the Veteran's mood was reported as fair and affect was essentially broad.  There was some exacerbation of DSA but also has some difficulty falling asleep.  He was not suicidal or homicidal.  He reported problems with his daughter and grandbaby.  The Veteran was diagnosed with major depressive disorder, recurrent and moderate, and assigned a GAF score of 51.

In February 2010 the Veteran's mood was okay with some lessening of anxiety by venting.  He was not suicidal or homicidal.  The Veteran was essentially pleasant and cooperative.  The Veteran was diagnosed with major depressive disorder, secondary to chronic pain, and assigned a GAF score of 51.

In February 2010 the Veteran reported difficulty sleeping.

In March 2010 the Veteran's mood was reported as good.  He was not suicidal or homicidal.  His affect was broad and pleasant.  The Veteran was diagnosed with major depressive disorder, secondary to significant life stresses, and assigned a GAF score of 55.

In April 2010 the Veteran was reported to have good eye contact and good hygiene.  He had no suicidal or homicidal ideation or plans.  He posed no danger to himself or others.  There was no psychosis.  He was reported to be very open and cooperative. 

In May 2010 the Veteran was diagnosed with major depressive disorder and assigned a GAF score of 55.

In June 2010 the Veteran was afforded a VA C&P psychiatric examination.  Psychiatric examination revealed the Veteran to be clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable and spontaneous.  He was cooperative and affect was normal.  Mood was good, free of anxiety or anger but he reported frequent irritability.  He was receiving medication for depression.  Attention was intact and he was able to do serial sevens with one error.  He was oriented to person, time, place.  The thought process was unremarkable, entirely logical, relevant, and coherent.  Veteran displayed good consistent grasp of details associated with his history.  Thought content was unremarkable.  There were no delusions.  He understood outcome of behavior.  He had below average intelligence.  The Veteran's insight was good.  Veteran had his antidepressant lowered because it was interfering with sleep.  He had sleep apnea.  His impulse control was fair.  There was no violence.  He became irritable easily.  Records revealed that he has embarrassed his wife at stores because of interactions with clerks.  He was able to maintain hygiene.  There were moderate problems with activities of daily living due to difficulty walking more than 15 paces due to medical problems.  His memory was normal.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 55.

In a June 2010 clinical note the Veteran's mood was reported to be irritable and angry and to be exacerbated by poor sleep.  He was not suicidal or homicidal.  His mood was not frankly depressed as much as irritable.  His interests in activities were limited and his attention was within normal limits.  The Veteran was diagnosed with major depressive disorder and posttramatic stress disorder provisionally, and assigned a GAF score of 53.

In July 2010 the Veteran was diagnosed with major depressive disorder and assigned a GAF score of 53.

In August 2010 the Veteran had hypomania evidence by racing thoughts, flight of ideas, irritability, and decreased sleep in the summer and depression in the winter.  He was noted to make good eye contact.  He was less likely to emotionally run over people around him.  His hygiene was noted to be good. 

In October 2010 the Veteran reported improved mood with a bit less irritability since resuming medication.  He was not suicidal or homicidal and was diagnosed with major depressive disorder, recurrent and moderate, and assigned a GAF score of 55.

In November 2010 the Veteran was afforded a VA C&P examination.  Examination revealed that the Veteran was appropriately and casually dressed.  Psychomotor activity was described as other, in a wheelchair, legs wrapped in a brace.  Speech was unremarkable.  He was cooperative and friendly.  His affect was appropriate, full and tearful at times.  Mood was dysphoric and the Veteran indicated "I'm here."  Attention was intact and he was able to complete serial sevens.  There were mild problems with concentration and mental fluency.  The serial sevens had errors.  His mental fluency was mildly to moderately slowed.  Overall attention during the assessment and the mental status examination was intact.  He repeated five of five digits forward and three of three digits backward.  The Veteran seemed to have more problems with concentration after discussing trauma related material.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  He had no delusions.  The Veteran understood the outcome of his behavior.  Intelligence was average.  The Veteran understood that he had a problem.  There was sleep impairment that he attributed to racing thoughts and physical pain.  There were no hallucinations.  There was no inappropriate behavior.  The Veteran interpreted proverbs appropriately.  He reported two to four panic attacks monthly when he would perceive something was wrong and get overly upset and feels this in his chest and feels a sense of panic and is an overreaction.  He stated that he worries when he gets upset.  He had no homicidal or suicidal thoughts.  The Veteran had fair impulse control.  There were no episodes of violence; but he reported that he has problems controlling his temper and gets verbal and yells and says control is poor.  The Veteran was able to maintain minimum personal hygiene.  He was unable to complete the household chores.  He reported that his wife sometimes helps him with his shoes and does all the housework but that he takes care of his own hygiene at least two to four times a week and tries to get a bath.  He reported that he was impaired by his physical size and that sometimes his kids remind him to bathe.  His remote memory was normal, recent memory was mildly impaired, and immediate memory was normal.  The Veteran recalled five of five words immediately and three of five after a five minute delay.  He recalled names of four of five current, recent past United States presidents and two of two remote United States presidents.

The Veteran reported that he did not work due to his physical limitations and not due to his psychiatric disorder.

The Veteran was diagnosed with depressive disorder not otherwise specified, anxiety disorder not otherwise specified, and bipolar disorder not otherwise specified (by history).  The Veteran was assigned a GAF score of 55 for his depressive disorder.

In December 2010 the Veteran was noted to make good eye contact.  He had no psychosis and was cheerful but not irritable or euphoric.  There was no pressured speech or flight of ideas.  There were no suicidal or homicidal ideations or plans. 

In January 2011 the Veteran was noted to have good hygiene.  His mood was frustrated, moody, and on edge.  His affect was serious but pleasant.  Thought processes were logical and sequential although he processed slowly.  His thought content had no psychosis.  He denied suicidal or homicidal ideation or plan.  He was cognitively oriented times four.  The Veteran remembered three out of three immediately and two and one half out of three after several minutes.  He knew the presidents back to the first Bush and spelled "world" forward and backward.  He did three serial sevens and was concrete with proverbs.  His intelligence was average.  His insight was fair and his judgment was good.  He was diagnosed with major depressive disorder, recurrent, and adjustment reaction and assigned a GAF score of 51.

Service connection was granted for depression in January 2011 with an evaluation of 30 percent disabling effective September 29, 2009.

In March 2011, the Veteran's mental status was aware of self, distracted attention span and unable to focus.  His speech was fast in rate and pressured.  His thought process was tangential.  The Veteran's memory was within functional limits.  His social skills were guarded with aggressive impulsive and inappropriate.  His insight was average and grooming was neat and clean.  The Veteran's affect was blunted.  He reported close relationship with former neighbors.  Three of their neighbors were older women, one had passed away since the family has moved to their new house.  They are also close to a young male that lived next door to them at their former residence.  

Another treatment note dated in March 2011, the Veteran was diagnosed with relational problem and major depressive disorder and assigned a GAF score of 54.

In May 2011 the Veteran underwent a mental impairment examination.  The Veteran was noted to be diagnosed with mild bipolar spectrum disorder and posttraumatic stress disorder and to have a GAF score of 57.  The Veteran was noted to have appetite disturbance with weight change, feelings of guilt and worthlessness, impairment of impulse control, mood disturbance, psychomotor agitation or retardation, persistent disturbances of mood or affect, change in personality, apprehensive expectation, recurrent obsessions or compulsions which are a source of marked distress, bipolar syndrome with a history of episodic periods manifested by the full symptomatic picture of both manic and depressive syndromes, motor tension, emotional lability, flight of ideas, manic syndrome, pressures of speech, easy distractibility, and sleep disturbance.

The Veteran's mental abilities and aptitudes needed to do unskilled work were considered and the physician noted that the Veteran was seriously limited but not precluded in understanding and remembering very short and simple instructions, carry out very short and simple instructions, maintain regular attendance and be punctual within customary, usually strict tolerances, sustain and ordinary routine without special supervision, ask simple questions or request assistance, and be award of normal hazards and take appropriate precautions.  The Veteran was noted to be unable to meet competitive standards with regard to remembering work-like procedures, maintain attention for two hour segment, work in coordination with or proximity to others without being unduly distracted, complete a normal workday and workweek without interruptions from psychologically based symptoms, perform at a constant pace without an unreasonable number and length of rest periods, accept instructions and respond appropriately to criticism from supervisors, get along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes, respond appropriately to changes in a routine work setting, and deal with normal work stress.

In regard to the mental abilities and aptitudes needed to do semiskilled and skilled work the Veteran was noted to be unable to meet competitive standards with regard to understanding and remembering detailed instructions, carrying out detailed instructions, setting realistic goals or making plans independently of others, and dealing with stress of semiskilled and skilled work.

In regard to the mental abilities and aptitudes needed to do particular types of jobs the Veteran was noted to be seriously limited, but not precluded from adhering to basic standards of neatness and cleanliness, traveling in unfamiliar places, and using public transportation.  The Veteran was noted to be unable to meet competitive standards for interacting appropriately with the general public and maintaining socially appropriate behavior.

The Veteran was noted to have moderate restriction of activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and one or two episodes of decompensation including exacerbations or temporary increases in symptoms or signs accompanied by a loss of adaptive functioning, as manifested by difficulties in performing activities of daily living, maintaining social relationships, or maintaining concentration, persistence, or pace within a 12 month period of at least two weeks in duration.

The physician noted that the Veteran had a medically documented history that indicated a residual disease process that has resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the individual to decompensate.  In addition the Veteran was noted to have a history of one or more years inability to function outside a highly supportive living arrangement with an indication of continued need for such an arrangement.

The Veteran's psychiatric disability was estimated to cause the Veteran to be absent from work more than four days per month and that the impairment lasted or can be expected to last 12 months.

After review of the pertinent evidence of record, which consists of VA outpatient records, reports of VA examination, and the Veteran's statements and hearing testimony, the Board concludes that a disability rating of 50 percent disabling, and no higher, is warranted for the entire period on appeal. 

During the entire period on appeal, the Veteran's major depressive disorder manifested occupational and social impairment with reduced reliability and productivity.  The Veteran's major depressive disorder manifested problematic irritability and frustration, dysphoric mood, mild problems with concentration and mental fluency, sleep impairment, two to four panic attacks monthly, and blunted affect.  Beginning May 2011, the Veteran's psychiatric disorder manifested appetite disturbance with weight change, feelings of guilt and worthlessness, impairment of impulse control, mood disturbance, psychomotor agitation or retardation, persistent disturbances of mood or affect, change in personality, apprehensive expectation, recurrent obsessions or compulsions which are a source of marked distress, bipolar syndrome with a history of episodic periods manifested by the full symptomatic picture of both manic and depressive syndromes, motor tension, emotional lability, flight of ideas, manic syndrome, pressures of speech, easy distractibility, and sleep disturbance.

Through the entire period on appeal the Veteran was assigned GAF score of between 51 and 60.  These scores reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

As such, the Board finds that a rating of 50 percent is warranted during the entire period on appeal.

During the period on appeal, the Veteran's major depressive disorder has not manifested for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.  During the entire period on appeal the Veteran has been married and has maintained relationships in his community.  His major depressive disorder has not manifested any suicidal ideation, interference with routine activities, illogical, obscure, or irrelevant speech, near-continuous panic, spatial disorientation, or neglect of personal appearance and hygiene.

As such, the Board finds that entitlement to an evaluation in excess of 50 percent disabling is not warranted. 

Therefore, entitlement to an evaluation of 50 percent disabling, and no higher, for depressive disorder for the entire period on appeal is granted.

D.  Extraschedular Consideration

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 40 percent disabling for a lumbar spine disability, a compensable evaluation for bilateral hearing loss, or an evaluation in excess of 50 percent disabling for depressive disorder, and there are no aspects of these disabilities not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

III.  Effective Date

The Veteran seeks entitlement to an effective date earlier than May 1, 2008, for the award of a 40 percent disability rating for service-connected lumbar spine disability.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Veteran filed a claim of entitlement to an evaluation in excess of 40 percent disabling for a lumbar spine disability on May 1, 2008.

As discussed above, upon examination in November 2007, the Veteran was found to have forward flexion up to 70 degrees and extension of 10 degrees.  Repetitive motion in the lumbosacral spine revealed increased pain and easy fatigability, lack of endurance, and decrease of flexion and extension with 5 more degrees.  

Also discussed above, upon examination in May 2008 the Veteran was found to have a forward flexion of 30 degrees upon repetitive motion.

As an evaluation of 40 percent disabling requires forward flexion limited to 30 degrees or less, entitlement to an evaluation of 40 percent disabling for the Veteran's lumbar spine disorder did not arise until May 2008.  As such, the Veteran was awarded entitlement to an evaluation of 40 percent disabling for a lumbar spine disability effective May 1, 2008, based upon the date of the Veteran's claim for an increased evaluation which represents the earliest date of entitlement.  Therefore, entitlement to an effective date prior to May 1, 2008, for an evaluation of 40 percent disabling for a lumbar spine disability is denied.

V.  TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran contends that his service-connected disabilities render him unemployable.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Subsequent to the above decisions, the Veteran's service-connected disabilities include the following: lumbosacral strain with mild bulging disc, rated as 40 percent disabling; depressive disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The combined disability evaluation for these service-connected disabilities is 70 percent.  38 C.F.R. § 4.25 (2011).

As such, the Board notes that the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In September 1999, Dr. D.D. stated that the Veteran was only able to rest, was extremely limited in doing any physical work, and was unlikely to improve with time.

In December 2006 Dr. K.E.W. rendered the opinion that the Veteran was totally and permanently disabled and the he would be unable to pursue any gainful employment as a result of his medical problems.

In April 2009 Dr. M.S. stated that the Veteran was totally and permanently disabled due to his back condition and could not hold gainful employment as a result of his service-connected disabilities.

As discussed above, in May 2011 the Veteran underwent a mental impairment examination.  The Veteran's mental abilities and aptitudes needed to do unskilled work were considered and the physician noted that the Veteran was seriously limited but not precluded in understanding and remembering very short and simple instructions, carry out very short and simple instructions, maintain regular attendance and be punctual within customary, usually strict tolerances, sustain and ordinary routine without special supervision, ask simple questions or request assistance, and be award of normal hazards and take appropriate precautions.  The Veteran was noted to be unable to meet competitive standards with regard to remembering work-like procedures, maintain attention for two hour segment, work in coordination with or proximity to others without being unduly distracted, complete a normal workday and workweek without interruptions from psychologically based symptoms, perform at a constant pace without an unreasonable number and length of rest periods, accept instructions and respond appropriately to criticism from supervisors, get along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes, respond appropriately to changes in a routine work setting, and deal with normal work stress.

In regard to the mental abilities and aptitudes needed to do semiskilled and skilled work the Veteran was noted to be unable to meet competitive standards with regard to understanding and remembering detailed instructions, carrying out detailed instructions, setting realistic goals or making plans independently of others, and dealing with stress of semiskilled and skilled work.

In regard to the mental abilities and aptitudes needed to do particular types of jobs the Veteran was noted to be seriously limited, but not precluded from adhering to basic standards of neatness and cleanliness, traveling in unfamiliar places, and using public transportation.  The Veteran was noted to be unable to meet competitive standards for interacting appropriately with the general public and maintaining socially appropriate behavior.

The Veteran was noted to have moderate restriction of activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and one or two episodes of decompensation including exacerbations or temporary increases in symptoms or signs accompanied by a loss of adaptive functioning, as manifested by difficulties in performing activities of daily living, maintaining social relationships, or maintaining concentration, persistence, or pace within a 12 month period of at least two weeks in duration.

The physician noted that the Veteran had a medically documented history that indicated a residual disease process that has resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the individual to decompensate.  In addition the Veteran was noted to have a history of one or more years inability to function outside a highly supportive living arrangement with an indication of continued need for such an arrangement.

The Veteran's psychiatric disability was estimated to cause the Veteran to be absent from work more than four days per month and that the impairment lasted or can be expected to last 12 months.

The Board finds that entitlement to a TDIU is warranted.  The Veteran meets the schedular criteria for a TDIU.  In addition, the evidence of record reveals that the Veteran's psychiatric disorder renders the Veteran seriously limited, but not precluded, when examining many requirements for employment and unable to meet competitive standards for the remainder of the requirements for employment.  In addition, it has been noted that the mental demands or changes in the environment that would be predicted in the course of employment would be expected to cause the Veteran to decompensate.  As such, the evidence is at least in equipoise that the Veteran is unable to obtain and maintain gainful employment.  Therefore, entitlement to a TDIU is granted.

VI.  Adaptive Equipment

The Veteran seeks entitlement to an automobile and adaptive equipment or adaptive equipment only. 

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b). 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

Subsequent to the above decisions, the Veteran's service-connected disabilities include the following: lumbosacral strain with mild bulging disc, rated as 40 percent disabling; depressive disorder, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensably disabling; and bilateral hand dermatitis, as yet unrated.  

The Veteran does not allege, and the evidence of record does not indicate, that his service-connected disabilities cause loss or loss of use of one or both hands, any impairment of vision, or ankylosis of the knees or hips.  38 U.S.C.A. §§ 3901 , 3902; 38 C.F.R. § 3.808(a), (b).  The Veteran is claiming that he has loss of use of his feet and thus is entitled to automobile and/or adaptive equipment.

The Board finds that entitlement to automobile and adaptive equipment or adaptive equipment only is not warranted.  The Veteran is not in receipt of service connected benefits for any disorder of the lower extremities, including any disorders of the feet.  Above, the Board denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities and bilateral lymphedema of the lower extremities.  

The Board notes that in February 2008 a private provider indicated that the Veteran was unable to perform bathing, moving from room to room, dressing, and toileting without the aid of powered mobility equipment.

A VA spine examination in May 2008 reported that the Veteran's chronic neuropathy was related to his other comorbidities.

In August 2008 a physical therapist indicated that the Veteran required a wheelchair ramp for accessibility of the home and a lift for the car.

In April 2009 Dr. M.S. stated that the Veteran's back condition physically impairs his ability to use one or both of his feet when he drives and there is enough of an impairment that he needs financial assistance to purchase a specially adapted vehicle.

In December 2010 the Veteran was recommended a scooter due to coronary compromise and pulmonary compromise.

Although the Veteran uses a motorized wheelchair and/or scooter to ambulate, the Veteran has not been granted service-connection for any lower extremity disability and no potential loss of use of the lower extremities has been associated with any service-connected disability.  The Board acknowledges that in April 2009 Dr. M.S. reported that the Veteran could not use one or both of his feet when he drives due to his back condition.  However, as discussed above, the preponderance of the evidence reveals that the Veteran has diabetic peripheral neuropathy and any loss of use of the Veteran's feet has been associated with the diabetic peripheral neuropathy of the lower extremities and/or the Veteran's lymphedema.  As such, the Board finds that preponderance of the evidence is against a finding that any loss of use of one or both feet is related to the Veteran's service-connected back disability.

As such, entitlement to an automobile and adaptive equipment or adaptive equipment only is denied.

VII.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2011, the Veteran's representative at the hearing before the undersigned Veterans Law Judge stated that a withdrawal of the issue of entitlement to service connection for a lung disability, to include lung cancer, is requested.  A transcript of that hearing is of record.  Because the Veteran's representative's statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal of the appeal of the issue of entitlement to service connection for a lung disability, to include lung cancer.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the issue of entitlement to service connection for a lung disability, to include lung cancer, and, hence, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for a lung disability, to include lung cancer, and it is dismissed.


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for bilateral lymphedema of the lower extremities is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hand dermatitis is granted.

Entitlement to an increased disability rating for a service connected lumbar spine disability, currently rated 40 percent disabling, is denied.

Entitlement to an effective date earlier than May 1, 2008, for the award of a 40 percent disability rating for a service-connected lumbar spine disability is denied.

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is denied.

Entitlement to an evaluation of 50 percent disabling, and no higher, for depressive disorder, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.

The claim of entitlement to service connection for a lung disability to include lung cancer is dismissed.


REMAND

In a January 2011 rating decision, the RO granted entitlement to service connection for depressive disorder, assigned an initial 30 percent disabling evaluation, and assigned an effective date of September 29, 2009.  In August 2011, the Veteran's representative stated at a videoconference hearing before the undersigned that the Veteran wished to appeal the effective date assigned for the grant of service connection for depressive disorder.  A transcript of that hearing is of record.  Because the Veteran's representative's statements offered during the August 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as a Notice of Disagreement regarding the issue of entitlement to an effective date prior to September 29, 2009, for the grant of service connection for depressive disorder.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claim of entitlement to an effective date prior to September 29, 2009, for the grant of service connection for depressive disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


